Exhibit 10.4 SUBORDINATION AGREEMENT Principal $675,000.00 Loan Date 04-21-2008 Maturity 04-21-2009 Loan No. 503003088 Call / Coll Account Office LL Initials References in the boxes above are for Lender’s use only and do not limit the applicability of this document to any particular loan or item. Any item above containing ***** has been omitted due to text length limitations. Borrower: PacificHealth Laboratories, Inc. Lender: Grand Bank, N.A. 100 Matawan Road, Suite 420 One Edinburg Road Matawan, NJ07747 Hamilton, NJ08619 Creditor: Robert Portman Stephen P. Kuchen 100 Matawan Road, Suite 420 Matawan, NJ07747 THIS SUBORDINATION AGREEMENT dated April 21, 2008, is made and executed among
